Citation Nr: 0515454	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-35 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

In April 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's depression is related to active service.


CONCLUSION OF LAW

Depression was incurred in active service.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with recurrent, severe major 
depressive disorder.  Thus, medical evidence of a current 
chronic disability is shown by the evidence of record.  

The service medical records indicate that at the time of her 
enlistment in March 1974, the Report of Medical Examination 
evaluated the veteran's psychiatric health as normal and 
mental test results were 76.  The Report of Medical History 
completed in conjunction with the enlistment examination 
documented that the veteran had never had depression or 
excessive worry or nervous trouble of any sort.  

After experiencing problems with her superior officers, the 
veteran underwent a psychiatric examination in March 1975.  
Mental status examination revealed a fully oriented, anxious, 
nervous individual with normal motor behavior.  Her speech 
was reportedly logical and coherent but whiny and childlike 
in tone.  The veteran's appearance was noted as neat and 
clean, her mood was noted as sad and tearful, and her affect 
was noted as inappropriate in that she looked at the floor 
and walls throughout the interview.  The veteran reportedly 
demonstrated no evidence of thought disorder but was 
preoccupied with thoughts of getting out of the service.  Her 
memory was noted as intact but her judgment and insight were 
noted as poor.  The veteran's intelligence was noted to be 
within normal limits.  There was reportedly no evidence of 
sleep or appetite disturbance, drug or alcohol misuse, or 
neurosis or psychosis.  The examiner noted that the veteran 
was not a serious suicidal risk but that she was capable of 
acting out.  

On the Report of Medical History completed in conjunction 
with the discharge examination, the veteran noted that she 
had experienced depression or excessive worry and nervous 
trouble.  The veteran's DD214 indicates that the veteran was 
discharged honorably in April 1975 due to unsuitability - 
apathy, defective attitude or inability to expend effort 
constructively.  

The Board finds that there is medical evidence that shows 
that the veteran suffered from psychiatric problems during 
service. 

There is similarly competent medical evidence of record that 
opines that the veteran's depression was aggravated by her 
active service.  The veteran underwent a VA examination in 
December 2002.  The examiner noted that a review of the 
claims file indicated that the veteran had a conflicted 
relationship with her military superiors during her time in 
the military.  The examiner noted that according to the 
claims file, the veteran was first formally treated for 
depression in January 1975 at the Mental Hygiene Clinic at 
Fort Monmouth, New Jersey and that the claims file records 
indicate that the veteran has continued to receive treatment 
for depression (i.e., at various times from January 1975 
through at least February 2002).  

During the examination, the veteran indicated that her time 
in the military was very difficult.  She stated that from the 
onset of service, she found herself extremely homesick.  In 
addition, the veteran complained of the troubled 
relationships between herself and her supervisors.  The 
veteran also indicated that her husband, at that time, was 
involved in various infidelities and carousing behavior while 
simultaneously expecting the veteran to manage the domestic 
responsibilities.  The veteran reported that she joined the 
military to escape poverty and provide financial assistance 
to her mother and that she attempted to commit suicide via 
overdose at age eighteen, while in the military.  

After mental examination of the veteran, the examiner noted 
that the veteran, while reporting that her symptoms have 
decreased, still acknowledged a number of symptoms highly 
consistent with the diagnosis of depression including 
reoccurring suicidal ideation, crying episodes, apathy, 
feelings of guilt, low self esteem, memory impairments, and, 
when not medicated, sleep difficulties.  

The examiner opined, "Given [the veteran's] acknowledged 
family history and dysfunction including her own childhood 
wishes for death, it appears her depression is more likely 
than not due to environmental and individual factors 
predating her service in the Army.  Similarly, [the veteran] 
has current environmental stress (e.g., her unwed daughter's 
unplanned pregnancy, financial limitations) and individual 
circumstances (e.g., health concerns) that more likely than 
not continue to exacerbate her depressive tendencies.  
Nonetheless, it is also more likely than not the case that 
her military service did exacerbate her pre-existing 
depression.  Toward the end of the interview, when asked on a 
scale from one through ten (ten representing adamant 
certainty), [the veteran] responded with an eight to the 
degree that she was confident her military service is 
impacting her current depression.  However, aside from this 
leading question, when she discussed her situation and mood, 
[the veteran] continually discussed concerns involving her 
marriage partners, health, children and family of origin and 
only discussed her military services briefly.  Thus, given 
this lack of consistency, it would be speculation on the 
examiner's part to infer whether, and the degree to which, 
her military service is currently exacerbating her depressive 
symptoms."       

The Board notes that the at the April 2005 video conference 
hearing, the veteran testified that prior to service she had 
not received any type of mental health treatment.  The 
veteran, however, reported that she had "always been 
depressed" at a May 2003 VA outpatient treatment visit.   

The evidence in this appeal is not unambiguous.  The 
examiner's report contains qualifications.  Under such 
circumstances, it is not evident that the presumption of 
soundness has been rebutted.  If not, it is difficult to 
conclude that psychiatric illness began during service.  On 
the other hand, however, if the presumption has been 
rebutted, the examiner's opinion can fairly be read-at least 
in part-as concluding that aggravation occurred during 
service.   Accordingly, under either scenario, the evidence 
does not preponderate against the veteran on the question  
whether depression is attibutable to service.  


ORDER

Entitlement to service connection for depression is granted.



	                        
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


